LEVENTRITT, J.
It is elementary that a mandamus will issue only where there is a clear, legal right without adequate legal remedy. People v. Railroad Co., 63 How. Prac. 291, 296; Clark v. Miller, 54 N. Y. 528, 534. By the long-approved practice of this court, the alleged wrongful refusal of a justice of the former district or the present municipal court to order removal of a cause to the old common *74pleas or the present city court was adequately remedied by appeal. Hogan v. Devlin, 2 Daly, 184; People v. Fourth Dist. Ct., 13 Civ. Proc. R. 134; O’Connor v. Moschowitz, 48 How. Prac. 451; Warren v. Campbell (Com. Pl.) 14 N. Y. Supp. 165; People v. Roesch, 27 Misc. Rep. 44, 45, 57 N. Y. Supp. 295.
The motion for the writ must, therefore, be denied, with $10 costs.